Citation Nr: 0422829	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for scar residuals of an exploratory laparotomy with lysis of 
adhesions and history of cholecystectomy prior to August 30, 
2002 and in excess of 20 percent from August 30, 2002.  

2.  Entitlement to service connection for diabetes mellitus, 
Type II, as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1967 and from September 1967 to April 1974, including 
two years of overseas service during the Vietnam Era.  He 
also had reserve duty from April 1967 to September 1967, from 
September 1987 to January 1991, and from April 1991 to 
December 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision from the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and an initial 10 
percent rating for status post cholecystectomy with residual 
scar, exploratory laparotomy for lysis of adhesions, from 
March 6, 2001 and that denied entitlement to service 
connection for diabetes mellitus.  

Although an August 2003 rating action increased the rating 
for scar residuals of an exploratory laparotomy with lysis of 
adhesions and history of cholecystectomy to 20 percent from 
August 30, 2002, the claims for an initial rating in excess 
of 10 percent prior to August 30, 2002 and in excess of 20 
percent from August 30, 2002 remain before the Board because 
the veteran is presumed to seek the maximum benefit allowed 
by law or regulations, where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for diabetes 
mellitus, Type II, is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran if further action is required on his part.




FINDINGS OF FACT

1.  At a May 2002 VA examination, x-ray of the abdomen was 
negative, and there were no masses palpable in the abdominal 
cavity.  

2.  The May 2002 VA examiner found no obvious evidence of 
incisional hernia.  

3.  At a July 2003 VA examination, there was no more than 
mild limitation of physical activity caused by the presence 
of the tender scar with incisional hernia next to the 
umbilicus, status post cholecystectomy.  

4.  The July 2003 VA examiner opined that it was unlikely 
that recurrent gastroesophageal reflux and frequent diarrhea 
resulted from the previous cholecystectomy.  

5.  The veteran's scar residuals of an exploratory laparotomy 
measured 34 centimeters by 3 centimeters at the July 2003 VA 
examination.  

6.  The evidence showed no colic distension, nausea, 
vomiting, ulcer, drainage, or delayed motility of barium 
meal.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for scar residuals of an exploratory 
laparotomy with lysis of adhesions and history of 
cholecystectomy prior to August 30, 2002 are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7301, 7318 (2003); 38 
 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002) 
(effective prior to August 30, 2002).  



2.  The criteria for entitlement to a rating in excess of 20 
percent for scar residuals of an exploratory laparotomy with 
lysis of adhesions and history of cholecystectomy from August 
30, 2002 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Codes 7301, 7318 (2003); 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2003) (effective August 30, 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002) (effective prior to August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The increased rating claim may be adjudicated on the merits 
because the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim in compliance 
with The Veterans Claims Assistance Act of 2000.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received VA gall bladder examinations in May 2002 
and July 2003.  The veteran and his representative filed 
several lay statements with the RO, and the veteran provided 
sworn testimony at a May 2003 regional office hearing before 
a decision review officer and at an April 2004 central office 
hearing before the undersigned Veterans Law Judge.  

The RO's July 2001 letter, the December 2002 statement of the 
case, and the August 2003 supplemental statement of the case 
informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The RO's July 2001 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
three years since July 2001, the veteran has presented 
additional medical records and lay statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 60 days after 
the July 2001 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an initial rating in excess of 10 percent for 
scar residuals of
an exploratory laparotomy with lysis of adhesions and history 
of cholecystectomy
prior to August 30, 2002

The June 2002 rating decision granted service connection and 
an initial 10 percent rating for status post cholecystectomy 
with residuals scar of an exploratory laparotomy for lysis of 
adhesions from March 6, 2001.  The August 2003 rating action 
recharacterized the disability as scar residuals of an 
exploratory laparotomy with lysis of adhesions and history of 
cholecystectomy and increased the rating to 20 percent from 
August 30, 2002.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  For the veteran to prevail in his 
claim for an increased rating, the evidence must show that 
his service-connected disability has caused greater 
impairment of his earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  The rating for 
a physical disability must be considered from the point of 
view of the veteran working or seeking work and the ability 
of the veteran's body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment and self-support.  It is the 
responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture so 
that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Prior to August 30, 2002, the veteran's scar residuals of an 
exploratory laparotomy with lysis of adhesions and history of 
cholecystectomy were evaluated under the criteria for 
superficial scars.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Given the diagnoses and findings of record, the Board 
will evaluate the veteran's scar residuals of an exploratory 
laparotomy with lysis of adhesions and history of 
cholecystectomy under the criteria for adhesions of the 
peritoneum (Diagnostic Code 7301), removal of the gall 
bladder (Diagnostic Code 7318), and scars (Diagnostic Codes 
7803, 7804, and 7805).  

Unfortunately, some of the rating criteria offer no hope of 
increase.  The veteran is already in receipt of a rating 
equal to the maximum 10 percent ratings available under the 
criteria for superficial scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002) (effective prior to August 
30, 2002).  

The Board will next consider the rating criteria for other 
scars, which are rated on limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002) 
(effective prior to August 30, 2002).  In turn, severe 
adhesions of the peritoneum, with definite partial 
obstruction shown by x-ray with frequent and prolonged 
episodes of severe colic distension, nausea, or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage, are assigned a 50 percent 
evaluation.  Moderately severe adhesions of the peritoneum, 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain, are assigned a 30 percent evaluation.  Moderate 
adhesions of the peritoneum, with pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension are 
assigned a 10 percent evaluation.  Mild adhesions of the 
peritoneum are assigned a noncompensable evaluation.  Note:  
Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following, 
disturbances of motility, actual partial obstruction, reflex 
disturbance, presence of pain.  38 C.F.R. § 4.114, Diagnostic 
Code 7301.  Removal of the gall bladder, with severe 
symptoms, is assigned a 30 percent evaluation.  Removal of 
the gall bladder, with mild symptoms, is assigned a 10 
percent evaluation.  Nonsymptomatic removal of the gall 
bladder is assigned a noncompensable evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7318.  

The evidence showed no more than moderate adhesions of the 
peritoneum or mild residuals resulting from removal of the 
gall bladder prior to August 30, 2002.  At the May 2002 VA 
examination, x-ray of the abdomen was negative, and there 
were no masses palpable in the abdominal cavity.  Although 
the veteran claimed to have a herniated scar that prevented 
heavy lifting in August 2000, the May 2002 VA examiner found 
no obvious evidence of incisional hernia.  The evidence also 
made no mention of colic distension, nausea, vomiting, ulcer, 
drainage, or delayed motility of barium meal.  The veteran's 
occasional constipation was treated with laxatives.  
Therefore, a higher rating is not justified under the 
criteria for other scars, adhesions of the peritoneum, and 
removal of the gall bladder prior to August 30, 2002.  


Entitlement to a rating in excess of 20 percent for scar 
residuals of an exploratory laparotomy with lysis of 
adhesions and history of cholecystectomy
from August 30, 2002

From August 30, 2002, the veteran's scar residuals of an 
exploratory laparotomy with lysis of adhesions and history of 
cholecystectomy have been evaluated under the criteria for 
scars other than those on the head, face, or neck.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801.  Given the diagnoses 
and findings of record, the Board will evaluate the veteran's 
scar residuals of an exploratory laparotomy with lysis of 
adhesions and history of cholecystectomy under the criteria 
for adhesions of the peritoneum (Diagnostic Code 7301), 
removal of the gall bladder (Diagnostic Code 7318), and scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, and 7805).  

Unfortunately, some of the rating criteria offer no hope of 
increase.  The veteran is already in receipt of a rating 
greater than the maximum 10 percent ratings available under 
the criteria for superficial scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804 (2003) (effective August 
30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2002) (effective prior to August 30, 2002).  

The Board will next consider the rating criteria for other 
scars, adhesions of the peritoneum, and removal of the gall 
bladder.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002) 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2003) (effective August 30, 2002).  
38 C.F.R. § 4.114, Diagnostic Codes 7301, 7318 (2003).  

The evidence showed no more than moderate adhesions of the 
peritoneum or mild residuals resulting from removal of the 
gall bladder from August 30, 2002.  At the July 2003 VA 
examination, no more than mild limitation on physical 
activity was caused by the presence of the tender scar with 
incisional hernia next to the umbilicus, status post 
cholecystectomy.  Although the veteran complained of 
recurrent gastroesophageal reflux and frequent diarrhea, the 
July 2003 VA examiner opined that it was unlikely that these 
symptoms resulted from the previous cholecystectomy.  The 
evidence also made no mention of colic distension, nausea, 
vomiting, ulcer, drainage, or delayed motility of barium 
meal.  Therefore, a higher rating is not justified under the 
criteria for other scars, adhesions of the peritoneum, and 
removal of the gall bladder from August 30, 2002.  

Moreover, a higher rating is not warranted under the new 
criteria for scars other than those on the head, face, and 
neck.  Under the new criteria effective from August 30, 2002, 
scars other than those on the head, face, and neck, that are 
deep or that cause limited motion, are assigned a 40 percent 
evaluation if the area or areas exceeds 144 square inches 
(929 square centimeters), a 30 percent evaluation if the area 
or areas exceeds 72 square inches (465 square centimeters), a 
20 percent evaluation if the area or areas exceeds 12 square 
inches (77 square centimeters), and a 10 percent evaluation 
if the area or areas exceeds 6 square inches (39 square 
centimeters).  Note 1:  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  Note 2:  A 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

At the July 2003 VA examination, the veteran's scar residuals 
of an exploratory laparotomy measured 34 centimeters by 3 
centimeters.  A 30 percent or higher rating is not warranted 
because the veteran's scar covers an area no more than 
102 square centimeters.  

For all these reasons, the initial 10 percent rating should 
continue prior to August 30, 2002, and the 20 percent rating 
should continue from August 30, 2002.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In this case, the symptomatology associated 
with scar residuals of an exploratory laparotomy with lysis 
of adhesions and history of cholecystectomy does not more 
nearly approximate the criteria for a higher evaluation.  
Moreover, the evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2003); Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2003).  The evidence does not show that scar 
residuals of an exploratory laparotomy with lysis of 
adhesions and history of cholecystectomy markedly interfere 
with employment or cause frequent hospitalizations.  The 
veteran works at a government job, and the evidence shows no 
recent hospitalizations.  Referral for consideration of an 
extraschedular rating is not currently warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
scar residuals of an exploratory laparotomy with lysis of 
adhesions and history of cholecystectomy prior to August 30, 
2002 and in excess of 20 percent from August 30, 2002 is 
denied.  


REMAND

The claim of entitlement to service connection for diabetes 
mellitus, Type II, as a result of exposure to herbicides must 
be remanded for the VA to assist the veteran in obtaining 
verification of his claimed flights from Thailand into 
Vietnam.  Whenever VA attempts to obtain records from a 
Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A.  

In support of his claim, the veteran filed several documents 
at the April 2004 central office hearing.  An undated 
Achievement Award stated that the veteran demonstrated 
outstanding devotion to duty in support of the 4258th Mission 
in Southeast Asia by launching over 100 consecutive on-time 
sorties from U-Tapao AFLD Thailand.  A December 1969 article 
from Stars and Stripes documented a Bob Hope USO show in Long 
Binh, just 15 miles northeast of Saigon.  A March 2004 email 
from the Historical Agency of the Air Force indicated that 
microfilm rolls P0126, P0127, P0128, 23815, N0278, and N0279 
might contain information about the veteran's claimed flights 
from Thailand to Vietnam.  After the hearing, the veteran 
produced a cassette tape, which he purportedly copied from a 
reel-to-reel tape created in December 1969.  On the tape, the 
veteran expressed affection for his wife and then infant son 
and described his pleasure at attending Bob Hope's December 
1969 USO show at Long Binh, Vietnam.  The veteran contended 
that the tape proved that he was definitely in Vietnam during 
the Vietnam Era and that he was exposed to herbicides.  A 
July 2003 lay statement from a service friend asserted that 
she, too, attended the same USO show and that she was on 
several of the same flights from Thailand to Vietnam as the 
veteran.  Both the service friend and the veteran recalled 
being shot at on a particular flight.  In light of the 
veteran's supporting evidence, VA must assist the veteran in 
attempting to obtain verification from the Historical Agency 
of the Air Force of his presence on flights into Vietnam.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d at 1334.  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The RO should listen to the cassette 
tape, which the veteran purportedly 
copied from a reel-to-reel tape created 
in December 1969.  The RO should request 
that the veteran compile a list of 
specific details, i.e., dates, places, 
lengths of stays, purposes of flights, 
and witnesses' names regarding claimed 
flights from Thailand into Vietnam.  
After the veteran has provided the 
requested information, the RO should ask 
the Historical Agency of the Air Force 
whether microfilm rolls P0126, P0127, 
P0128, 23815, N0278, and N0279 or any 
other historical records include 
information that could verify the 
veteran's presence in Vietnam on those 
claimed flights in December 1969 and any 
other periods identified by the veteran.  
If so, the VA should obtain copies of the 
microfilm rolls or other history records.  

2.  The claims file should be reviewed to 
ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, it should be ensured that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the claim of 
entitlement to service connection for 
diabetes mellitus, Type II, as a result 
of exposure to herbicides should be 
readjudicated based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claim remains in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



